EXHIBIT 10.33

 



THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”), dated
as of March 30, 2015, is by and among Black Ridge Oil & Gas, Inc., a Nevada
corporation (“Borrower”), the several banks and other financial institutions or
entities party to this Amendment (the “Lenders”), and CHAMBERS ENERGY
MANAGEMENT, LP, as the agent (in such capacity, the “Agent”) under the Credit
Agreement (as defined below).

 

WHEREAS, Borrower, the Lenders and the Agent are parties to that certain Second
Lien Credit Agreement, dated as of August 8, 2013 (as amended by (i) a First
Amendment to Second Lien Credit Agreement dated as of December 13, 2013, (ii) a
Second Amendment to Second Lien Credit Agreement dated as of March 24, 2014,
(iii) a letter agreement dated as of April 21, 2014, (iv) a letter agreement
dated as of June 17, 2014 and (v) a letter agreement dated as of September 11,
2014) , and as may be further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that the Lenders agree to make certain
amendments to the Credit Agreement in accordance with Section 9.1 thereof;

 

WHEREAS, on the terms and subject to the conditions contained herein, the
Lenders are willing to make certain amendments to the Credit Agreement;

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.              Defined Terms.

 

(a)             Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Credit Agreement. The principles
of interpretation set forth in Section 1.2 of the Credit Agreement shall apply
to the provisions of this Amendment.

 

(b)            Each reference to “hereof’, “hereunder”, “herein” and “hereby”
and each other similar reference contained in the Credit Agreement, each
reference to “this Agreement” or “the Credit Agreement” and each other similar
reference contained in the Agreement or any other Loan Document and each
reference contained in this Amendment to the “Credit Agreement” shall on and
after the Third Amendment Effective Date (as defined below) refer to the Credit
Agreement as amended by this Amendment. Any notices, requests, certificates and
other instruments executed and delivered on or after the Third Amendment
Effective Date may refer to the Credit Agreement without making specific
reference to this Amendment but nevertheless all such references shall mean the
Credit Agreement as amended by this Amendment unless the context otherwise
requires.

 



1

 

 

2.              Amendments to Credit Agreement. In reliance on the
representations and warranties set forth in Section 3 below and subject to the
satisfaction of the conditions set forth in Section 4 below, the parties hereby
agree to the following amendments:

 

(a)             Paragraph (a) of Section 6.1 is hereby amended and restated in
its entirety as follows:

 

"(a)             Collateral Coverage Ratio. Permit the Collateral Coverage Ratio
at the last day of any fiscal quarter of Borrower specified below to be less
than the corresponding ratio set forth below:

 

Period Minimum Collateral Coverage Ratio December 31, 2013 through June 30, 2014
0.65 : 1.00 September 30, 2014 through December 31, 2014 0.70 : 1.00 March 31,
2015 No Requirement June 30, 2015 0.80 : 1.00 September 30, 2015 0.70 : 1.00
December 31, 2015 and thereafter 0.80 : 1.00

 

(b)            Paragraph (b) of Section 6.1 is hereby amended and restated in
its entirety as follows:

 

“(b)            Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as at the last day of any fiscal quarter of Borrower specified
below to exceed the corresponding ratio set forth below:

 

Period Maximum Consolidated Net Leverage Ratio September 30, 2013 through
December 31, 2013 3.50 : 1.00 March 31, 2014 3.75 : 1.00 June 30, 2014 and
September 30, 2014 4.25 : 1.00 December 31, 2014 4.00 : 1.00 March 31, 2015 No
Requirement June 30, 2015 and September 30, 2015 3.50 : 1.00 December 31, 2015
3.65 : 1.00 March 31, 2016 and thereafter 3.50 : 1.00

 

provided that for the purposes of determining the Consolidated Net Leverage
Ratio, (i) Consolidated EBITDA for the period ending September 30, 2013 shall be
deemed to equal Consolidated EBITDA for the fiscal quarter ending September 30,
2013 multiplied by 4, (ii) Consolidated EBITDA for the period ending December
31, 2013 shall be deemed to equal Consolidated EBITDA for the fiscal quarters
ending September 30, 2013 and December 31, 2013 multiplied by 2, and (iii)
Consolidated EBITDA for the period ending March 31, 2014 shall be deemed to
equal Consolidated EBITDA for the fiscal quarters ending September 30, 2013,
December 31, 2013 and March 31, 2014 multiplied by 4/3.”

 



2

 

 

3.              Representations and Warranties of Borrower. The Borrower
represents and warrants as of the date hereof and on the Third Amendment
Effective Date to the Agent and each Lender that:

 

(a)             Borrower (i) has the power and authority, and the legal right,
to make, deliver and perform this Amendment and (ii) has taken all necessary
corporate or other action to authorize the execution, delivery and performance
of this Amendment;

 

(b)            No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained by Borrower in connection with the execution, delivery,
performance, validity or enforceability of this Amendment;

 

(c)             This Amendment (i) has been duly executed and delivered on
behalf of Borrower and (ii) constitutes a legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);

 

(d)            The execution, delivery and performance of this Amendment will
not result in a violation by Borrower of any Requirement of Law or any
Contractual Obligation of Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its Properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation;

 

(e)             After giving effect to the amendments set forth herein, the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents are true and accurate as of the date hereof with the same force and
effect as if such had been made on and as of the date hereof;

 

(f)             Borrower is in compliance in all material respects with all
terms and provisions set forth in the Loan Documents to which it is a party; and

 

(g)            No Default or Event of Default has occurred and is continuing.

 

4.              Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent (the date of
satisfaction of such conditions precedent, the “Third Amendment Effective
Date”):

 

(a)             The Agent shall have received this Amendment duly executed and
delivered by a Responsible Officer of Borrower;

 

(b)               Borrower shall have paid, or caused to be paid, each of the
outstanding invoices of Latham & Watkins, LLP, counsel for the Agent and certain
other fees separately agreed as between Borrower and the Agent;

 



3

 

 

(c)                The representations and warranties set forth in Section 3 of
this amendment are true and correct; and

 

(d)               Borrower shall have executed and delivered, or shall have
caused to be executed and delivered, such other items as the Agent may
reasonably request, each of which shall be in form and substance reasonably
satisfactory to the Agent.

 

5.             Loan Documents. This Amendment shall constitute a Loan Document,
as such term is defined in the Credit Agreement. This Amendment is not intended
to nor shall it be construed to create a novation or accord and satisfaction
with respect to any of the Obligations.

 

6.             Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

7.             Integration. This Amendment and the other Loan Documents
represent the entire agreement of the Loan Parties, the Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agent or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the other Loan Documents.

 

8.             GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.             Survival. The representations and warranties contained in Section
3 of this Amendment shall survive the execution and delivery of this Amendment
and the Third Amendment Effective Date.

 

10.           Ratification; No Waiver; No Other Amendments. Except as expressly
modified hereby, the Credit Agreement and each other Loan Document are each
hereby ratified and confirmed by the parties hereto and remain in full force and
effect in accordance with the respective terms thereof. Other than as otherwise
expressly provided herein, this Amendment shall not be deemed to operate as an
amendment or waiver of, or to prejudice, any right, power, privilege or remedy
of any Lender, the Agent or any other Indemnitee under the Credit Agreement or
any of the other Loan Documents, nor shall the entering into of this Amendment
preclude any such Person from refusing to enter into any further amendments with
respect to the Credit Agreement or any of the other Loan Documents. Other than
as to otherwise expressly provided herein, this Amendment shall not constitute a
waiver of compliance with any covenant or other provision in the Agreement or
any other Loan Document or of the occurrence or continuance of any present or
future Default or Event of Default.

 

11.           Costs; Expenses. Subject to and in accordance with Section 9.5 of
the Credit Agreement, regardless of whether the transactions contemplated by
this Amendment are consummated, Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent and each Lender incurred in
connection with the development, preparation, execution and delivery of this
Amendment, including the reasonable fees and disbursements and other charges of
counsel and consultants to the Agent.

 



4

 

 

12.           Headings. The section headings contained in this Amendment are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Amendment.

 

13.           Amendments. This Amendment may not be amended or modified except
in the manner specified for an amendment of or modification to the Credit
Agreement in Section 9.1 of the Credit Agreement.

 

[Signature Pages to Follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

 

 

 

BLACK RIDGE OIL & GAS, INC.,

as Borrower

 

By: /s/ Kenneth DeCubellis
      Name: Kenneth DeCubellis
      Title: Chief Executive Officer

 



6

 

 

CHAMBERS ENERGY MANAGEMENT, LP,
as the Agent

 

 

By: /s/ J. Robert Chambers
      Name: J. Robert Chambers
      Title: President & Chief Executive Officer

 

 

 

CHAMBERS ENERGY CAPITAL II, LP,
as a Lender

 

By: CEC Fund II GP, LLC, its general partner

 

 

By: /s/ J. Robert Chambers

      Name: J. Robert Chambers

      Title: Managing Director

 

 

 

CHAMBERS ENERGY CAPITAL II TE, LP,
as a Lender

 

By: CEC Fund II GP, LLC, its general partner

 

 

By: /s/ J. Robert Chambers

      Name: J. Robert Chambers

      Title: Managing Director

 

7



